UNITED STATES DISTRICT COURT                              FILED
                            FOR THE DISTRICT OF COLUMBIA
                                                                                         AUG 30 2011
                                                                                  Clerk. u.s. District & Bankruptcy
                                                                                  Courts for the District of Columbia
ROBERT ANDREW REED,                           )
                                              )
                       Petitioner,            )
                                              )
               v.                             )
                                              )
                                                      Civil Action No.        11 155'i'
D. BERKEBILE, Warden,                         )
                                              )
                       Respondent.            )


                                     MEMORANDUM OPINION

       Petitioner, who was tried by a jury, convicted and sentenced in the Superior Court ofthe

District of Columbia, challenges that court's jurisdiction and the validity of the statutes under

which he was prosecuted. Among other relief, petitioner demands his immediate release from

custody.

       Although habeas relief in federal court is available to a District of Columbia Code

offender who "is in custody in violation of the Constitution ... of the United States," 28 U.S     .c.
§ 2241(c)(3), his habeas petition "shall not be entertained by ... any Federal ... court ifit

appears that the [petitioner] has failed to make a motion for relief under [D.C. Code § 23-110] or

that the Superior Court has denied him relief, unless it also appears that the remedy by motion is

inadequate or ineffective to test the legality of his detention." D.C. Code § 23-11 O(g); Byrd v.

Henderson, 119 F.3d 34,36-37 (D.C. Cir. 1997) (finding that "a District of Columbia prisoner

has no recourse to a federal judicial forum unless the local remedy is inadequate or ineffective to

test the legality of his detention"). Petitioner challenge to his conviction and sentence may be

brought by motion under D.C. Code § 23-110 in the Superior Court. See Williams v. Martinez,
586 F.3d 995,998 (D.C. Cir. 2009) ("Section 23-110(g)'s plain language makes clear that it only

divests federal courts of jurisdiction to hear habeas petitions by prisoners who could have raised

viable claims pursuant to section 23-11O(a).").

        Accordingly, the Court will deny the petition and dismiss this action. An Order is issued

separately.




DATE:    ~ ~5 (w (I